Citation Nr: 0834648	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  99-23 834	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION


The veteran served on active duty from April 1973 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
psychiatric disability.  The veteran subsequently initiated 
and perfected an appeal of this determination.  

This appeal was initially presented to the Board in May 2007, 
at which time it was denied.  The veteran subsequently 
appealed this denial to the U.S. Court of Appeals for 
Veterans Claims (Court) which, upon being informed of his 
death, issued a December 2007 order vacating the Board's 
denial and remanding the appeal to the Board for further 
consideration.  

The Board also notes the veteran filed a motion for 
reconsideration of the May 2007 Board denial.  See 38 C.F.R. 
§ 20.1000 et seq.  At the time of the veteran's death, a 
ruling had not yet been made on this pending motion.  
However, in light of the veteran's death, the Board finds the 
motion for reconsideration is moot and no further action is 
required.  


FINDINGS OF FACT

1.	The veteran served on active duty from April 19, 1973, 
to December 4, 1975.  

2.	On November 29, 2007, the Board was notified by the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon, that the appellant died in September 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


